Exhibit 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE Thomson Reuters Reports Second-Quarter 2009 Results · Revenues up 2% before currency, reflecting resilience and diversity of the company’s businesses · Underlying operating profit rises 11% on integration savings and cost management · Free cash flow increases 16%, to $738 million, in quarter NEW YORK, NY, August 6, 2009 – Thomson Reuters (NYSE: TRI; TSX: TRI; LSE: TRIL; NASDAQ: TRIN), the world’s leading source of intelligent information for businesses and professionals, today reported results for the second quarter ended June 30, 2009.Despite difficult global economic conditions, Thomson Reuters achieved revenue growth and margin expansion as a result of its balanced portfolio of businesses, continuing progress on the Reuters integration and effective cost management. Thomson Reuters said its second-quarter results reflect the resilience of its business model of providing essential information to professional customers around the world, principally on a recurring subscription basis. The company also said its market-leading positions and continuing strong operating performance are the direct result of continuing to invest across its businesses through the economic cycle. Three Months Ended June 30, (Millions of U.S. dollars, except EPS and Profit Margin) IFRS Financial Measures Change Revenues $ $ 5 % Operating profit $ $ 87 % Diluted earnings per share (EPS) $ $ % Cash flow from operations $ $ 14 % Non-IFRS Financial Measures1 2 Change Before Currency Change Revenues from ongoing businesses $ $ 2
